Judgment affirmed, with costs. Memorandum. In view of the testimony of the city’s witness to the effect that the value of the property did not change after our decision as to the 1933 assessment on this same property (240 App. Div. 1014), the judgment appealed from is affirmed on the authority of People ex rel. Warren v. Carter (119 N. Y. 557) and People ex rel. N. Y. C. B. R. Co. v. Bissell (207 App. Div. 705) and for the reasons, as to inequality, expressed in our opinion in Matter of Cahill [ante, p. 423], decided at this same term. All concur.